                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DARIUS SWAIN,                                        Case No. 19-cv-03882-EMC
                                   8                     Plaintiff,
                                                                                              ORDER OF DISMISSAL WITH LEAVE
                                   9              v.                                          TO AMEND
                                  10     DIRECTOR OF CORRECTIONS,                             Docket No. 1
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                        I.       INTRODUCTION

                                  15           Darius Swain, an inmate at the California State Prison in Lancaster, commenced this pro se

                                  16   prisoner’s civil action by filing a “writ of replevin complaint.” Docket No. 1. The complaint is

                                  17   now before the Court for review under 28 U.S.C. §§ 1915(e) and 1915A.

                                  18                                        II.       BACKGROUND

                                  19           Mr. Swain seeks a judgment against the Alameda County Superior Court and the County

                                  20   Courthouse in this action in which he has named the Director of Corrections as the “respondent.”

                                  21   Docket No. 1 at 1. He alleges that a “financial responsibility” was imposed during his

                                  22   arraignment and that he “was unaware of a fine in addition to imprisonment” imposed against him.

                                  23   Id. He further alleges that his “fiduciary acted as the plaintiff’s trustee during (all) court

                                  24   proceedings and failed to honor its obligation as said trustee in good faith and candor.” Id. at 2.

                                  25   As a result of the foregoing, “plaintiff was placed under court imposed lien on real property being

                                  26   the plaintiff himself as ‘tangible property.’ . . . Plaintiff was also placed under a ‘third party

                                  27   contract,’ whereby said party came to the aid of the plaintiff as his ‘creditor beneficiary.’” Id. He

                                  28   further contends that he seeks “a permanent solution by filing a writ of replevin complaint. This
                                   1   would remedy the court’s lien of real property, stored as collateral on the previously unsecured

                                   2   debt.” Id. at 3.

                                   3                                         III.      DISCUSSION

                                   4           A federal court must engage in a preliminary screening of any case in which a prisoner

                                   5   seeks redress from a governmental entity or officer or employee of a governmental entity. See 28

                                   6   U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and dismiss any

                                   7   claims which are frivolous, malicious, fail to state a claim upon which relief may be granted, or

                                   8   seek monetary relief from a defendant who is immune from such relief. See id. at § 1915A(b).

                                   9   For cases in which a plaintiff proceeding in forma pauperis has sued private parties, the court may

                                  10   review and dismiss the action if it is frivolous, malicious, fails to state a claim, or seeks monetary

                                  11   relief against a defendant who is immune from such relief. See 28 U.S.C. § 1915(e)(2). Pro se

                                  12   pleadings must be liberally construed. See Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699
Northern District of California
 United States District Court




                                  13   (9th Cir. 1990).

                                  14           Mr. Swain has filed a “writ of replevin complaint.” A writ of replevin is not available on

                                  15   the allegations made in the complaint. Although this Court has the authority to issue “all writs

                                  16   necessary or appropriate” in aid of its jurisdiction “and agreeable to the usages and principles of

                                  17   law,” 28 U.S.C. § 1651, no facts are alleged to establish jurisdiction or to show that the requested

                                  18   writ is necessary or appropriate in aid of the court’s jurisdiction.

                                  19           As relevant here, the Court only has jurisdiction to entertain an action if the parties have

                                  20   diverse citizenship, see 28 U.S.C. § 1332, or if it raises a federal question, such as a civil rights

                                  21   claim asserted under 42 U.S.C. § 1983. (There are other federal statutes that grant other bases of

                                  22   federal court jurisdiction, but none are applicable to this action.) In simple terms, Mr. Swain’s

                                  23   action can go forward in federal court only if there is diversity jurisdiction, or if a claim is stated

                                  24   under § 1983.

                                  25           Diversity jurisdiction requires an amount in controversy greater than $75,000 and, more

                                  26   importantly for present purposes, that the action is between “citizens of different States.” See 28

                                  27   U.S.C. § 1332(a)(1). There does not appear to be diversity jurisdiction in this action. If Mr.

                                  28   Swain has facts showing otherwise, he may attempt to allege facts suggesting the existence of
                                                                                           2
                                   1   diversity jurisdiction if he wishes to proceed based on diversity jurisdiction.

                                   2          Federal question jurisdiction also is not alleged. A civil rights action under 42 U.S.C. §

                                   3   1983 would give the Court federal question jurisdiction over an action. To state a claim under 42

                                   4   U.S.C. § 1983, a plaintiff must allege (1) that a right secured by the Constitution or laws of the

                                   5   United States was violated and (2) that the violation was committed by a person acting under the

                                   6   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).

                                   7          The complaint is a rambling jumble of ideas that is largely incomprehensible. Mr. Swain

                                   8   mentions several legal concepts, but fails to allege an understandable set of facts to go with any of

                                   9   those legal concepts. The complaint is dismissed for failure to state a claim upon which relief may

                                  10   be granted. Leave to amend is granted so that Mr. Swain may file an amended complaint that

                                  11   cures the several deficiencies addressed in this order.

                                  12          First, Mr. Swain has to allege a claim showing that the Court has jurisdiction, e.g.,
Northern District of California
 United States District Court




                                  13   diversity jurisdiction or a claim under 42 U.S.C. § 1983, as discussed above.

                                  14          Second, the complaint fails to allege “a short and plain statement of the claim showing that

                                  15   the pleader is entitled to relief,” as required by Federal Rule of Civil Procedure 8(a)(2). The

                                  16   conclusory allegations fail to satisfy some of the basic purposes of a complaint: framing the

                                  17   dispute and giving the defendants and Court notice of the claims upon which relief is sought.

                                  18   Although a complaint “does not need detailed factual allegations, . . . a plaintiff's obligation to

                                  19   provide the ‘grounds’ of [her] ‘entitle[ment] to relief’ requires more than labels and conclusions,

                                  20   and a formulaic recitation of the elements of a cause of action will not do. . . . Factual allegations

                                  21   must be enough to raise a right to relief above the speculative level.” Bell Atlantic Corp. v.

                                  22   Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must proffer “enough facts

                                  23   to state a claim to relief that is plausible on its face.” Id. at 570; see also Erickson v. Pardus, 551

                                  24   U.S. 89, 93 (2007) (“statement need only . . . give the defendant fair notice of what the . . . claim is

                                  25   and the grounds upon which it rests”). It is more important that a pro se litigant describe the facts

                                  26   of his problem than that he name the legal theories under which he wishes to proceed -- if the

                                  27   Court understands the facts, the Court usually can figure out the legal theory, but the opposite is

                                  28   not true. In the amended complaint, Mr. Swain must allege a short and plain statement of each
                                                                                          3
                                   1   claim for relief he wishes to assert.

                                   2           Third, the amended complaint must list the defendants and adequately link each defendant

                                   3   to the claim(s). Mr. Swain should not refer to them as a group (e.g., “the defendants”); rather, he

                                   4   should identify each involved defendant by name and link each of them to his claim by explaining

                                   5   what each involved defendant did or failed to do that caused a violation of his rights, and stating

                                   6   when the violation occurred. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988). To sue a

                                   7   supervisor, the plaintiff must allege facts showing (1) personal involvement in the constitutional

                                   8   deprivation or (2) a sufficient causal connection between the supervisor’s wrongful conduct and

                                   9   the constitutional violation. See Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011). Mr. Swain is

                                  10   cautioned that there is no respondeat superior liability under Section 1983, i.e. no liability under

                                  11   the theory that one is responsible for the actions or omissions of an employee. See Monell v. Dep't

                                  12   of Social Servs., 436 U.S. 658, 691 (1978). Local governments, such as Alameda County, are
Northern District of California
 United States District Court




                                  13   “persons” subject to liability under 42 U.S.C. § 1983 where official policy or custom causes a

                                  14   constitutional tort. Id. at 690. To impose municipal liability under § 1983 for a violation of

                                  15   constitutional rights, a plaintiff must show: “(1) that [the plaintiff] possessed a constitutional right

                                  16   of which [he] was deprived; (2) that the municipality had a policy; (3) that this policy amounts to

                                  17   deliberate indifference to the plaintiff's constitutional right; and (4) that the policy is the moving

                                  18   force behind the constitutional violation.” See Plumeau v. School Dist. #40 County of Yamhill,

                                  19   130 F.3d 432, 438 (9th Cir. 1997) (citations and internal quotation marks omitted). For municipal

                                  20   liability, a plaintiff must plead sufficient facts regarding the specific nature of the alleged policy,

                                  21   custom or practice to allow the defendant to effectively defend itself, and these facts must

                                  22   plausibly suggest that the plaintiff is entitled to relief. See AE v. County of Tulare, 666 F.3d 631,

                                  23   636-37 (9th Cir. 2012). It is not sufficient to merely allege that a policy, custom or practice

                                  24   existed or that individual officers’ wrongdoing conformed to a policy, custom or practice.

                                  25   See id. at 636-68. If Mr. Swain wants to allege a Monell claim against a municipal entity, he must

                                  26   be careful to allege the specific policy, custom or practices of the municipal entity that he contends

                                  27   give rise to liability.

                                  28           Fourth, a plaintiff cannot bring a civil rights action for damages for a wrongful conviction
                                                                                           4
                                   1   or imprisonment, or for other harm caused by actions whose unlawfulness would render a

                                   2   conviction or sentence invalid, unless that conviction or sentence already has been determined to

                                   3   be wrongful. Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). A conviction or sentence may be

                                   4   determined to be wrongful by, for example, being reversed on appeal or being set aside when a

                                   5   state or federal court issues a writ of habeas corpus. See id. The Heck rule also prevents a person

                                   6   from bringing an action that -- even if it does not directly challenge the conviction or sentence --

                                   7   would imply that the conviction or sentence was invalid. The practical importance of this rule is

                                   8   that a plaintiff cannot attack his conviction or sentence in a civil rights action for damages or

                                   9   declaratory relief; the conviction or sentence must have been successfully attacked before the civil

                                  10   rights action for damages is filed. If Mr. Swain wants to challenge the lawfulness of his current

                                  11   custody, the exclusive method by which he may do so in federal court is by filing a petition for

                                  12   writ of habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).
Northern District of California
 United States District Court




                                  13                                        IV.      CONCLUSION

                                  14          The complaint is dismissed for failure to state a claim upon which relief may be granted.

                                  15   Leave to amend is granted so that Mr. Swain may attempt to allege one or more claims in an

                                  16   amended complaint. The amended complaint must be filed no later than November 29, 2019, and

                                  17   must include the caption and civil case number used in this order and the words AMENDED

                                  18   COMPLAINT on the first page. Mr. Swain is cautioned that his amended complaint must be a

                                  19   complete statement of his claims. See Lacey v. Maricopa County, 693 F.3d 896, 928 (9th Cir.

                                  20   2012) (en banc) (“For claims dismissed with prejudice and without leave to amend, we will not

                                  21   ///

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                          5
                                   1   require that they be repled in a subsequent amended complaint to preserve them for appeal. But for

                                   2   any claims voluntarily dismissed, we will consider those claims to be waived if not repled.”)

                                   3   Failure to file the amended complaint by the deadline will result in the dismissal of the action.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: October 25, 2019

                                   8

                                   9                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  10                                                     United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
